Crockett, J.,
concurring specially:
I concur in the opinion of the Chief Justice, except in so far as it holds that in this State dying declarations are admissible in evidence, even though it affirmatively appears that the dying person had no religious faith whatever, or any sense of future accountability. If it be conceded that his opinion in matters of religious faith, or his belief as to a state of future accountability, do not affect the competency of a witness testifying under oath, it by no means results that the same rule is applicable to dying declarations. The law has provided proper penalties for perjury, which are supposed to afford a sufficient guaranty that persons testifying under oath will speak the truth; and the only ground on which dying declarations are admitted in evidence is, that a *37person who is about to die and is conscious of that fact, has at least as strong a motive to speak the truth as a witness testifying under oath, who may be visited with a prosecution for perjury if he testifies falsely. But a dying person who is wholly devoid of religious faith and who does not believe in a state of future accountability, has no other motive to speak the truth than his mere abstract sense of right and wrong. If he believes that he is in no danger of punishment, either in this world or the next, if his declarations should he willfully false, there would be nothing left but a mere abstract sense of right and wrong compelling him to speak the truth. If this alone be sufficient to justify the admission of his declarations, there is no reason why the same rule should not be applied to a witness in good health. If I correctly understand the reason of this rule which admits dying declarations in evidence, it is that in the solemn hour of death a dying person, who is about to enter upon a future state of existence in which he is to he, in some manner, held accountable for his acts in this life, has at least as strong a motive to speak the truth as if he were acting under oath, and for this reason the oath is dispensed with. But there would be no such motive if he did not believe in a future state.